9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Nick G. DETRICK, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 93-1326NI.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 12, 1993.Filed:  November 17, 1993.

Before FAGG, WOLLMAN, Circuit Judges, and WRIGHT,* District Judge.
PER CURIAM.


1
Nick G. Detrick appeals from a district court order remanding Detrick's case to the Secretary for further agency proceedings.  The district court's order was entered under sentence 6 of 42 U.S.C. Sec. 405(g).  Thus, we must dismiss Detrick's appeal for lack of an appealable order.   See Shalala v. Schaefer, 113 S. Ct. 2625 (1993);  Melkonyan v. Sullivan, 111 S. Ct. 2157 (1991).



*
 The HONORABLE SUSAN WEBBER WRIGHT, United States District Judge for the Eastern District of Arkansas, sitting by designation